Citation Nr: 1114341	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to January 1946 and from September 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2008, the Veteran presented testimony at a hearing before a member of the Board who is no longer employed at the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  See 38 C.F.R. § 20.707 (2010).  The Veteran was apprised of this circumstance and offered an opportunity to request another hearing before a new Board member.  The Veteran accepted the offer and the Board remanded the claim in January 2011 in order to provide the Veteran with an opportunity to present hearing testimony via videoconference.

In February 2011, the Veteran's representative indicated that the Veteran wished to withdraw his request for another Board hearing.  Instead, the Veteran submitted additional evidence in the form of a medical report from Dr. J.W.E.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDING OF FACT

The Veteran has spondylolisthesis and segment instability at L5-S1 that is as likely as not attributable to his active military service.


CONCLUSION OF LAW

The Veteran has spondylolisthesis and segment instability at L5-S1 that is the result of injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The Veteran asserts that he injured his low back in 1944 while participating in combat in Italy (Po Valley) during World War II.  Specifically, he states that he regularly carried 50-pound shells to the tanks when trucks were unable to supply the ammunition from the highways.  The Veteran states that, on one occasion, he slipped while carrying two shells and he wrenched his back.  He does not recall seeking treatment on account of the circumstances of being in combat and also having other more severe medical problems at the time, such as hepatitis, jaundice, and dysentery.  The Veteran states that he has had low back pain since the injury but it became severe only more recently.  He maintains that his current low back disability is a result of the in-service injury.  Thus, the Veteran contends that service connection is warranted for a low back disability.

The Veteran's service records do not document the low back injury or contain a diagnosis of a low back disability.  Nevertheless, his personnel records reflect that he was assigned to Company B of the 755th Tank Battalion during World War II.  The Veteran participated in the following battles and campaigns:  Naples-Foggia, Rome-Arno, North Apennines, and Po Valley.  He was also awarded the Purple Heart.  This information is indicative of participating in combat during World War II.  Because the Veteran's stated low back injury while carrying tank shells is consistent with the circumstances, conditions, and hardships of his service, the Board finds that his lay testimony is sufficient proof of an in-service injury even though there is no official record of the injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Post-service medical records show treatment as early as 2003 for low back problems.  In April 2003, a Dr. C.F.W. noted a history of the Veteran slipping in 1944 in Italy while carrying weight on his shoulders.  X-rays taken in April 2003 showed, among other things, 6 lumbar type vertebrae and spondylolisthesis of L5 upon L6.  An MRI in January 2006 showed spondylolisthesis of L4 on L5.

There are no medical records prior to 2003 pertaining to treatment of the low back.  Nonetheless, the Veteran maintains that he experienced low back pain since military service even though he does not have records of any treatment.  He submitted several lay statements from friends and family.  They generally recall observing the Veteran's low back problems as early as 1983 and also recall that he indicated that he injured his low back during military service.

In February 2009, the Veteran's claims folders was forwarded to S.L., a VA nurse practitioner, in order to obtain a medical opinion regarding the origin of the Veteran's current low back disability.  S.L. reviewed the claims file, including the service treatment records, post-service medical records, and hearing testimony.  S.L. gave the opinion that the Veteran's low back disability is less likely as not related to his military service.  S.L. noted that there is no documented condition in service even though the Veteran reported that he experienced a low back injury.  S.L. stated that there is no evidence that the condition became chronic following service until 2003.  S.L. noted that an April 1952 separation examination did not reference a low back condition and that records were silent for such a condition for 51 years following military service.

The Veteran submitted an "independent medical examination," from Dr. J.W.E. dated in February 2011.  Dr. J.W.E. noted the Veteran's reported history of injuring his low back in Italy in 1944.  Dr. J.W.E. also noted that the Veteran had a diagnosis of spondylolisthesis based on x-ray evidence of his lumbar spine.  It was noted that the Veteran continued to have back symptoms consistent with spondylolisthesis since the in-service injury.  It appears that Dr. J.W.E. was able to review much of the records that are in the claims file.  Dr. J.W.E. also examined the Veteran and provided a diagnosis of spondylolisthesis and segmental instability at L5-S1.  Dr. J.W.E. explained that the Veteran did not actually have 6 lumbar vertebrae but that the S1 vertebra looks like L6 because it shows up as cartilage on an x-ray.  Dr. J.W.E. gave the opinion that the Veteran's disability is as likely as not due to and a consequence of his service.  Dr. J.W.E. stated that the Veteran's injury during World War II and the symptoms that followed are consistent with spondylolisthesis.  Dr. J.W.E. also stated that the in-service injury caused tearing and slippage of the vertebral structures and that this has been with the Veteran all his life.  

For this claim, current low back disability and an in-service injury are shown by the evidence.  There are two conflicting medical opinions with respect to the relationship between the Veteran's low back disability and his in-service low back injury.  The Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although S.L. was able to review the claims file, Dr. J.W.E. was able to physically examine the Veteran and review many relevant records that are in the claims file.  Additionally, Dr. J.W.E. is a physician and a professor who has relevant Fellowships, Board Certifications, and Professional Certifications.  Because Dr. J.W.E. examined the Veteran and he possesses what appears to be greater expertise than S.L., Dr. J.W.E.'s report tends to have more evidentiary value in that regard.

S.L. appeared to discount the combat nature of the Veteran's low back injury when it was noted that there was no documented condition in the service records.  Moreover, in finding that there is no evidence that the Veteran had a chronic condition following service, S.L. appeared to discount the Veteran's statements that he had experienced low back pain since the injury.  Thus, S.L.'s opinion is lacking in persuasiveness.  

Dr. J.W.E. appeared to gloss over the absence of any treatment for low back problems for many years after the Veteran's military service.  Nonetheless, Dr. J.W.E. appeared to find the Veteran's statements regarding a continuity of symptomatology to be compelling and it was explained that the type of symptoms were consistent with spondylolisthesis.

In view of the information in the two medical opinions, the Board finds Dr. J.W.E.'s to be somewhat more persuasive.  At the least, the "nexus" element of the claim is in equipoise.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran has spondylolisthesis and segment instability at L5-S1 that is as likely as not attributable to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Given this finding, the Board concludes that service connection is warranted for spondylolisthesis and segment instability at L5-S1.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for spondylolisthesis and segment instability at L5-S1 is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


